Exhibit 10.2

NORTHROP GRUMMAN CORPORATION

NON-EMPLOYEE DIRECTORS EQUITY PARTICIPATION PLAN

As Amended May 17, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1—Introduction

   1

Section 1.01. Purpose

   1

Section 1.02. Effective Date

   1

ARTICLE 2—Definitions

   1

Section 2.01. Accruals

   1

Section 2.02. Annual Accrual

   1

Section 2.03. Annual Retainer Fee

   1

Section 2.04. Board

   1

Section 2.05. Change in Control

   1

Section 2.06. Common Stock

   1

Section 2.07. Company

   1

Section 2.08. Conversion Date

   1

Section 2.09. Debilitating Illness

   1

Section 2.10. Director

   1

Section 2.11. Dividend Equivalent

   1

Section 2.12. Electing Outside Director

   1

Section 2.13. Equity Participation Account

   1

Section 2.14. Fair Market Value Of The Common Stock

   2

Section 2.15. Outside Director

   2

Section 2.16. Participant

   2

Section 2.17. Plan

   2

Section 2.18. Retired Outside Director

   2

Section 2.19. Retirement Plan

   2

Section 2.20. Special Accrual

   2

Section 2.21. Surviving Spouse

   2

Section 2.22. Total Disability

   2

Section 2.23. Unit

   2

Section 2.24. Year Of Service

   2

ARTICLE 3—Participation

   3

Section 3.01. In General

   3

ARTICLE 4—Entitlement To Benefits

   3

Section 4.01. Normal Benefit

   3

Section 4.02. Partial Benefit

   3

Section 4.03. Change in Control Benefit

   3

Section 4.04. Better-Of Benefit

   3

Section 4.05. Surviving Spouse Benefit

   3

Section 4.06. Other Participants

   4

ARTICLE 5—Amount Of Benefit

   4

Section 5.01. Normal Benefit Amount

   4

Section 5.02. Partial Benefit Amount

   4

Section 5.03. Change in Control Benefit Amount

   4

Section 5.04. Better-Of Benefit Amount

   4



--------------------------------------------------------------------------------

ARTICLE 6—Accounts

   5

Section 6.01. Equity Participation Accounts

   5

Section 6.02. Annual Accruals

   5

Section 6.03. Special Accruals

   5

Section 6.04. Conversion Of Accruals Into Units

   5

Section 6.05. Dividend Equivalents

   5

Section 6.06. Change in the Common Stock

   5

ARTICLE 7—Distributions

   6

Section 7.01. In General

   6

Section 7.02. Amount of Installments

   6

Section 7.03. Conversion of Units into Dollars

   6

Section 7.04. T-Bond Election

   6

Section 7.05. Payment to a Trust

   7

ARTICLE 8—Miscellaneous Provisions

   7

Section 8.01. Amendment And Termination

   7

Section 8.02. Plan Unfunded

   7

Section 8.03. No Assignments

   7

Section 8.04. No Double Payment

   7

Section 8.05. No Other Rights

   8

Section 8.06. Successors of the Company

   8

Section 8.07. Law Governing

   8

Section 8.08. Actions By Company

   8

Section 8.09. Plan Representatives

   8

APPENDIX A—Change In Control Benefits

   9

Section A.01. In General

   9

Section A.02. Change In Control

   9

Section A.03. Override by Board

   9

Section A.04. February, 1998 Vote

   10

Section A.05. Vesting at Change in Control

   10

Section A.06. Limitation on Amendment Authority

   10

 

2



--------------------------------------------------------------------------------

ARTICLE 1

Introduction

Section 1.01. Purpose. The purposes of the Plan are to enable the Company to
attract and retain outstanding individuals to serve as non-employee directors of
the Company, and to further align the interests of non-employee directors with
the interests of the other shareholders of the Company by making the amount of
the compensation of non-employee directors dependent in part on the value and
appreciation over time of the Common Stock of the Company.

Section 1.02. Effective Date. This restatement of the Plan is effective as of
December 18, 2002. The Plan was originally effective March 19, 1997.

ARTICLE 2

Definitions

The following terms when used and capitalized in the Plan will have the
following meanings:

Section 2.01. Accrual. Any dollar amounts credited to the Equity Participation
Account, including any Special Accrual, Annual Accruals, Additional Accruals and
Dividend Equivalents.

Section 2.02. Annual Accrual. This is defined in Section 6.02.

Section 2.03. Annual Retainer Fee. That fixed amount paid to Directors exclusive
of travel expenses, meeting fees, committee fees, or any other similar
remuneration.

Section 2.04. Board. The Board of Directors of the Company.

Section 2.05. Change in Control. This is defined in Sections A.02-A.04.

Section 2.06. Common Stock. The Common Stock of the Company.

Section 2.07. Company. Northrop Grumman Corporation.

Section 2.08. Conversion Date. The date the Outside Director’s service as a
member of the Board terminates for any reason, including death.

Section 2.09. Debilitating Illness. Any physical or mental condition which
renders an individual unable to carry on the normal duties of his or her active
business career.

Section 2.10. Director. A member of the Board.

Section 2.11. Dividend Equivalent. An amount equal to the cash dividend per
share which is payable on any dividend payment date for the Common Stock.

Section 2.12. Electing Outside Director. An Outside Director participating in
the Retirement Plan who, at the inception of this Plan, elected to terminate
participation in the Retirement Plan and to participate in this Plan instead.

Section 2.13. Equity Participation Account. An unfunded bookkeeping account
maintained by the Company for a Participant to which amounts are credited under
the Plan.



--------------------------------------------------------------------------------

Section 2.14. Fair Market Value Of The Common Stock. This is determined as
follows:

(a) for relevant Accruals and Conversion Dates that occur on or before
February 18, 1998, the closing price of a share of Common Stock as reported on
the composite tape for securities listed on the New York Stock Exchange (the
“Exchange”) for the date in question. If no sales of Common Stock were made on
the Exchange on that date, the closing price of a share of Common Stock as
reported on said composite tape for the preceding day on which sales of Common
Stock were made on the Exchange shall be substituted; and

(b) for relevant Accruals and Conversion Dates that occur after February 18,
1998, the average of the daily closing prices of a share of Common Stock as
reported on the composite tape for securities listed on the Exchange for the 20
trading days (counting as trading days only days on which sales of Common Stock
are reported) ending with the date in question.

Section 2.15. Outside Director. A Director who is not a common law employee of
the Company.

Section 2.16. Participant. Each current or former Outside Director eligible for
benefits under the Plan who has not yet received a complete distribution of his
or her benefits under the Plan, other than a former Outside Director who
terminated service with the Board without any entitlement to benefits under
Sections 4.01-4.03.

Section 2.17. Plan. The Northrop Grumman Corporation Non-Employee Directors
Equity Participation Plan.

Section 2.18. Retired Outside Director. An Outside Director whose service as a
member of the Board for any reason has terminated and who is entitled to receive
a distribution.

Section 2.19. Retirement Plan. The Northrop Grumman Corporation Board of
Directors Retirement Plan.

Section 2.20. Special Accrual. This is defined in Section 6.03.

Section 2.21. Surviving Spouse. A person who:

(a) was legally married to the Participant for at least one year prior to the
date the Participant ceases to serve on the Board (including death while serving
on the Board), and

(b) outlives the deceased Participant by at least 30 calendar days, to the
extent he or she is not prevented from receiving benefits under the Plan by a
court order or property settlement at the time payments would otherwise be due.

Section 2.22. Total Disability. Total disability as defined in the Northrop
Grumman Long-Term Disability Insurance Plan.

Section 2.23. Unit. An equivalent to a share of Common Stock, which is the
denomination into which all dollar Accruals to any Equity Participation Account
are to be converted.

Section 2.24. Year Of Service. A 12-consecutive-month period of service as an
Outside Director.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

Participation

Section 3.01. In General. A Director is eligible to participate in the Plan if
he or she:

(a) becomes an Outside Director after March 19, 1997, or

(b) is an Electing Outside Director.

ARTICLE 4

Entitlement To Benefits

Section 4.01. Normal Benefit. Each Participant who terminates service on the
Board will be entitled to receive a benefit under Section 5.01 if he or she
satisfies (a) or (b):

(a) He or she completes at least three consecutive Years of Service.

(b) He or she retires from the Board as a result of Total Disability or a
Debilitating Illness.

Notwithstanding any provision of the Plan to the contrary, a Participant that
terminates service on the Board without satisfying either (a) or (b) above will
be entitled to receive a benefit under Section 5.01 if:

(i) He or she terminated service on the Board for the sole purpose of pursuing
or accepting a position (whether appointed, elected, or otherwise) with a
federal, state, or local governmental entity or for some other purpose that is
determined by the Company to constitute public service; and

(ii) He or she recommences service on the Board as an Outside Director within a
reasonably practicable period following the termination of, or termination of
the pursuit of, the governmental or public service position and the
Participant’s total service before and after the termination and recommencement
of service on the Board, when aggregated, equals at least three Years of
Service.

Section 4.02. Partial Benefit. A Participant will be entitled to receive a
partial benefit under Section 5.02 if:

(a) he or she terminates service on the Board prior to completing three
consecutive Years of Service, and

(b) his or her termination occurs because he or she will have attained age 70
prior to the Annual Meeting of Shareholders.

Section 4.03. Change in Control Benefit. A Participant who is not entitled to
benefits under Section 4.01 will be entitled to receive a Change in Control
benefit under Section 5.03 if the conditions described in Appendix A are met.

Section 4.04. Better-Of Benefit. A Participant entitled to a benefit under
Sections 4.01-4.03 will be entitled to “better-of” benefits under Section 5.04
if he or she:

(a) was a Participant in the Plan and a current Outside Director as of March 1,
1998, and

(b) terminates service on account of death, Debilitating Illness or Total
Disability.

Section 4.05. Surviving Spouse Benefit. Upon a Participant’s death, his or her
Surviving Spouse, if any, will be eligible to receive the remainder of the
payments due the Participant. If there is no Surviving Spouse, all payments will
cease.

 

3



--------------------------------------------------------------------------------

Section 4.06. Other Participants. No benefits will be paid with respect to a
Participant who terminates service with the Board unless the eligibility
conditions of Section 4.01, 4.02 or 4.03 are satisfied.

ARTICLE 5

Amount Of Benefit

Section 5.01. Normal Benefit Amount. The normal benefit amount is the full
balance of the Participant’s Equity Participation Account.

Section 5.02. Partial Benefit Amount. The partial benefit amount is the
Participant’s Equity Participation Account multiplied by a fraction.

(a) The numerator of the fraction is the number of the Participant’s completed
consecutive Years of Service and the denominator is three.

(b) For purposes of (a), completed Years of Service include completed months of
service (rounded up to the nearest month) expressed as a fraction of a year to
the nearest quarter.

Section 5.03. Change in Control Benefit Amount. The Change in Control benefit is
equal to the full balance of the Participant’s Equity Participation Account.

Section 5.04. Better-Of Benefit Amount. A Participant entitled to “better-of”
benefits will have his or her benefits determined under this Section if that
would result in greater benefits than those provided under Sections 5.01-5.03,
as applicable.

(a) The benefit under this Section equals the benefit the Participant would
receive (if any) if he or she were a participant under the Retirement Plan.

(b) If a Participant would not be entitled to any benefit under the Retirement
Plan (e.g., because he or she failed to meet the five years of service
requirement), this Section will not provide any alternative benefits.

(c) The Retirement Plan benefit will be considered greater for purposes of this
Section if the present value of the projected Retirement Plan benefit is greater
than the Participant’s balance in his or her Equity Participation Account at the
Conversion Date.

(d) For purposes of determining the present value of the Retirement Plan
benefit, the following assumptions will be used:

(1) An interest rate assumption of 6.5% will be used.

(2) No mortality factor will be applied. The Participant will be assumed to get
all payments before dying.

(3) The Annual Retainer Fee used by the Retirement Plan will be assumed to
remain constant for all future years.

 

4



--------------------------------------------------------------------------------

ARTICLE 6

Accounts

Section 6.01. Equity Participation Accounts. An Equity Participation Account
will be maintained for each Participant having an amount to his or her credit
under the Plan. The account will keep track of Accruals and payments for a
Participant’s benefit.

Section 6.02. Annual Accruals. On each March 19, the Company will credit an
amount equal to 50% of the Annual Retainer Fee in effect on that date (an
“Annual Accrual”) to the Equity Participation Account of each Participant who
provided a full Year of Service in the immediately preceding 12-month period.

(a) No accrual will be made for any Outside Director who has provided at least
ten consecutive Years of Service.

(b) Participants who have provided less than a full Year of Service for the
immediately preceding 12-month period will receive a pro rated portion of the
normal Annual Accrual based on their months of service for the period (rounded
up to the nearest month) divided by 12.

Section 6.03. Special Accruals. As of March 19, 1997, the Company credited to
the Equity Participation Account of each Electing Outside Director a special,
one-time credit (a “Special Accrual”). The dollar amount of the Special Accrual
was equal to the present value (calculated at a 6.5% discount rate) of the
accrued benefits of an Electing Outside Director under the Retirement Plan.

Section 6.04. Conversion Of Accruals Into Units. Each Accrual will be converted
into Units by dividing the dollar amount of the Accrual by the Fair Market Value
of the Common Stock on the day the Accrual is made. Units will be calculated and
recorded in Equity Participation Accounts rounded to the third decimal place.

Section 6.05. Dividend Equivalents. On each date on which cash dividends are
paid on shares of the Common Stock, Equity Participation Accounts will be
credited with one Dividend Equivalent for each Unit credited to such Account.

(a) Each fraction of a Unit will be credited with a like fraction of a Dividend
Equivalent on such date.

(b) Dividend Equivalents credited to each Equity Participation Account will be
converted into Units by dividing the dollar amount of the Dividend Equivalent by
the Fair Market Value of the Common Stock on the date the Dividend Equivalent is
accrued.

Section 6.06. Change in the Common Stock. In the event of any stock dividend,
stock split, recapitalization, distribution of property, merger, split-up,
spin-off, or other change affecting or distribution with respect to the Common
Stock of the Company (other than cash dividends), the Units in each Account will
be adjusted in the same manner and proportion as the change to the Common Stock.

Section 6.07. Benefit Accrual Freeze Effective June 1, 2005. Notwithstanding any
other provision of this Plan, no further Accruals shall be credited to any
Participant’s Equity Participation Account under this Plan at any time after
May 31, 2005; provided, however, that Dividend Equivalents will continue to be
credited to a Participant’s Equity Participation Account after such date in
accordance with Section 6.05. Accordingly, each Participant shall be entitled to
the benefit he or she earned under this Plan through and including May 31, 2005,
but, except with respect to Dividend Equivalents, shall not be credited with any
additional Accruals or other benefits following May 31, 2005. No person shall
become a Participant under this Plan at any time after May 31, 2005.
Notwithstanding the foregoing provisions, a Participant shall continue to be
credited with Years of Service for periods of service as an Outside Director
after May 31, 2005.”

 

5



--------------------------------------------------------------------------------

ARTICLE 7

Distributions

Section 7.01. In General.

(a) All distributions of Equity Participation Accounts to Participants will be
made in cash.

(b) The Equity Participation Account of each Retired Outside Director will be
paid in a number of annual installments equal to the number of full Years of
Service for which benefits have been accrued (not to exceed ten), subject to
(d).

(c) Payments will commence on the 20th business day following the Conversion
Date for such Equity Participation Account, and then on each anniversary of the
Conversion Date.

(d) All payments will cease no later than:

(1) upon the death of the Surviving Spouse, or

(2) if there is no Surviving Spouse, upon the death of the Participant.

Section 7.02. Amount of Installments. Each installment will be in an amount
equal to the total dollar value of the Equity Participation Account as of the
Conversion Date or the applicable anniversary date of the Conversion Date to
which the payment relates divided by the number of installments remaining to be
paid.

Section 7.03. Conversion of Units into Dollars. The total dollar value of the
Equity Participation Account will be determined by multiplying the number of
Units then in the account by the Fair Market Value of the Common Stock on the
Conversion Date or any applicable anniversary. The number of Units in the
account will be reduced by the Unit equivalent of each payment.

Section 7.04. T-Bond Election: If a Participant makes an election under this
section, the amount of each payment will be determined under this section rather
than under Section 7.03. The timing and number of payments will still be
determined under Section 7.01.

(a) Account Balance: If a Participant makes an election under this section, his
or her Equity Participation Account will be converted to a deemed principal
amount at the Conversion Date which will earn deemed interest on the remaining
balance. The Account will be increased for deemed interest and reduced for
payments made. The Account will no longer be based on the value of the Common
Stock.

(b) Initial Principal Amount: The initial principal amount for any Participant
will be determined on the Conversion Date by multiplying the number of Units in
the Participant’s Equity Participation Account by the Fair Market Value of the
Common Stock on the Conversion Date.

(c) Initial Payment: The initial payment will be equal to the Initial Principal
Amount divided by the total number of installments to be paid.

(d) Later Payments: Each annual installment after the Initial Payment will be
equal to the remaining Account balance at the applicable anniversary of the
Conversion Date divided by the number of remaining installments.

(e) Interest Credits: Interest will be credited on the amount remaining after
the Initial Payment and future account balances at the rate specified in (f),
compounded daily.

 

6



--------------------------------------------------------------------------------

(f) T-Bond Rate: The interest rate will be equal to the average interest rate on
10-year U.S. Treasury bonds for the 52 weeks ending immediately prior to the
applicable anniversary of the Conversion Date.

(g) Elections: An election under this subsection may be made only by delivering
a written election of this T-Bond option to the Secretary of Northrop Grumman
Corporation (or its successor), on a form specified by the Secretary:

(1) no later than March 1, 1998, in the case of Participants who were Outside
Directors as of February 18, 1998, or

(2) no later than 30 days after becoming an Outside Director with respect to
Participants who become Outside Directors after March 1, 1998.

After the relevant date in (1) or (2), an election (or failure to make an
election) under this Section will become irrevocable.

Section 7.05. Payment to a Trust. The Participant may elect that payments under
this Article be made to a trust. Any payments due will be made to the trust as
long as the election by the Participant remains in effect.

ARTICLE 8

Miscellaneous Provisions

Section 8.01. Amendment And Termination. The Board may at any time, or from time
to time, amend or terminate the Plan.

(a) No such amendment or termination may reduce Plan benefits which accrued
prior to the amendment or termination without the prior written consent of each
person entitled to receive benefits under the Plan who is adversely affected by
such action.

(b) The amendment and termination power of this Section is also subject to the
provisions of Section A.06.

Section 8.02. Plan Unfunded. The Plan is unfunded. Benefits under the Plan
represent only a general contractual conditional obligation of the Company to
pay in accordance with the provisions of the Plan.

Section 8.03. No Assignments. All payments under the Plan will be made only to
the Participant, to his or her Surviving Spouse, or to any trust designated by
the Participant under Section 7.05. The right to receive payments under the Plan
may not otherwise be assigned or transferred by, and is not subject to the
claims of creditors of, any Participant or his or her Surviving Spouse.

Section 8.04. No Double Payment. This Section applies if, despite the prior
Section, with respect to any Participant (or his or her Surviving Spouse), the
Company is required to make payments under this Plan to a person or entity other
than the proper payees described in the Plan. In such a case, any amounts due
the Participant (or his or her Surviving Spouse) under this Plan will be reduced
by the actuarial value of the payments required to be made to such other person
or entity.

(a) Actuarial value will be determined using the following actuarial assumptions
specified by Treas. Reg. § 1.417(e)-1(d)(2)-(4) (or any successor regulation).
The stability period will be one calendar month and the lookback month will be
the second calendar month preceding the stability period.

(b) In dividing a Participant’s benefit between the Participant and another
person or entity, consistent actuarial assumptions and methodologies will be
used so that there is no increased cost to the Company on an actuarial basis.

 

7



--------------------------------------------------------------------------------

Section 8.05. No Other Rights. Neither the establishment of the Plan, nor any
action taken under it, will in any way obligate the Company to nominate an
Outside Director for re-election or continue to retain an Outside Director on
the Board or confer upon any Outside Director any other rights with respect to
the Company.

Section 8.06. Successors of the Company. The Plan will be binding upon any
successor to the Company, whether by merger, acquisition, consolidation or
otherwise.

Section 8.07. Law Governing. The Plan will be governed by the laws of the State
of California.

Section 8.08. Actions By Company. Any powers exercisable by the Company under
the Plan will be utilized by written resolution adopted by the Board or its
delegate. The Board may by written resolution delegate any of the Company’s
powers under the Plan and any such delegations may provide for subdelegations,
also by written resolution.

Section 8.09. Plan Representatives. Those authorized to act as Plan
representatives will be designated in writing by the Board or its delegate.

 

8



--------------------------------------------------------------------------------

APPENDIX A

Change In Control Benefits

Section A.01. In General. This Appendix provides for accelerated vesting of
benefits in the event of a Change of Control.

Section A.02. Change In Control. Except as provided in Sections A.03 and A.04, a
Change in Control occurs under any of the following circumstances:

(a) Any “person” as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or any successor
provisions, other than a trustee or other fiduciary holding securities under any
other employee benefit plan of the Company or an Affiliate, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor provisions), directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities (unless the event causing the fifteen
percent (15%) threshold to be crossed is an acquisition of securities directly
from the Company).

(b) During any period of two consecutive years, “Continuing Directors”, as
described in (2), cease for any reason to constitute at least a majority of the
Board.

(1) The period of two consecutive years does not include any period prior to the
adoption of this Plan on March 19, 1997.

(2) The term “Continuing Directors”, for purposes of this Appendix, means:

(A) individuals who at the beginning of the two-consecutive-year period
constitute the Board, and

(B) any new director whose nomination by the Board or election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the
two-consecutive-year period or whose election or nomination for election was
previously so approved. This clause (B) does not include a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in (a) or (c) of this Section.

(c) The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, but only if the transaction closes or is
otherwise effectuated. This subsection (c) does not cover a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation.

(d) The shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets, but only if the transaction closes or
is otherwise effectuated.

Section A.03. Override by Board. Transactions described in the previous Section
do not constitute Changes in Control if, immediately prior to the change in
ownership, merger, consolidation, sale or other disposition, liquidation or
change in the Board, the Board shall pass a resolution approved by a vote of the
majority of the Continuing Directors to the effect that it has determined that
such transaction does not constitute a Change in Control within the intention of
this definition. In addition, if a Change in Control has occurred, no subsequent
event shall result in another Change in Control.

 

9



--------------------------------------------------------------------------------

Section A.04. February, 1998 Vote. No Change in Control will be deemed to have
occurred by virtue of the vote of shareholders on February 26, 1998 to merge
with Lockheed Martin Corporation unless and until that merger closes.

Section A.05. Vesting at Change in Control. Any Participant serving as an
Outside Director at the time of a Change in Control will immediately become
entitled to Change in Control benefits under Section 5.03. Actual payment of
benefits will not commence until termination of his or her service in accordance
with Section 7.01.

Section A.06. Limitation on Amendment Authority. The Plan may not be amended,
terminated, or otherwise modified or interpreted to eliminate, reduce or defer
Change in Control benefits with respect to the circumstances described in
Section A.02(c) or (d), between the date of the shareholder vote and the closing
or other effectuation of the transaction. This Section is not intended to reduce
the Board’s authority under Section A.03.

 

10